Citation Nr: 1131726	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  06-35 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to August 8, 2005, and 20 percent thereafter for residuals of lumbar strain with degenerative joint disease.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an increased rating in excess of 10 percent for residuals, fracture, left distal fibula and medial malleolus.

4.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a right ankle disability.

5.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO).  

In May 2010, the Board remanded the issues on appeal to allow for the scheduling of a hearing.  In September 2010, the Veteran presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with his VA claims file.  

The issues of an increased rating for a lumbar spine disability, GERD, left distal fibula and medial malleolus fracture residuals and the matter of entitlement to service connection for a right ankle disability on the merits are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's service connection claim for a right ankle disability in a November 2002 rating decision.

2.  The evidence submitted since the November 2002 rating decision includes a July 2003 medical opinion from a private physician that indicates that the Veteran has a current right ankle disability related to a disability treated in service; this opinion is new evidence and further raises a reasonable possibility of substantiating the Veteran's service connection claim.

3.  The RO denied the Veteran's service connection claim for tinnitus in a November 2002 rating decision.

4.  The evidence submitted since the November 2002 rating decision includes a July 2003 medical opinion from a private physician that indicates that the Veteran has tinnitus related to noise exposure in service; this opinion is new evidence and further raises a reasonable possibility of substantiating the Veteran's service connection claim.

5.  The Veteran credibly testified that his tinnitus began in service and has continued to the present day.  


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied the Veteran's service connection claim for a right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted, the claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The November 2002 rating decision that denied the Veteran's service connection claim for tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  New and material evidence having been submitted, the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim for service connection for a right ankle disability and to reopen and grant on the merits the claim for service connection for tinnitus.

II.  New and Material Evidence

Regarding a right ankle disability, the Veteran's appeal arises out of his contention that he hurt his ankle while in service, to include as due to damage caused by parachute jumps and from rigorous physical training in combat boots.  See Board Hearing Tr. at 23-25.

Regarding tinnitus, the Veteran's appeal arises out of his contention that he has tinnitus due to noise exposure from tank engines and gunfire in service.  See Board Hearing Tr. at 26.  The Veteran also testified that his tinnitus began in service and has continued to the present.  See Board Hearing Tr. at 27-28.

By a November 2002 rating decision, the RO denied service connection for a right ankle disability and tinnitus.  The RO denied these claims on the basis that there was no evidence of a then current right ankle disability or tinnitus, and no evidence of these conditions in service.  The RO notified the Veteran of this rating decision and of his appellate rights in a letter dated November 18, 2002.  He did not appeal, and the rating decision became final. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

In August 2004, the Veteran filed to reopen these claims.  To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

At the time that the Veteran filed to reopen his claims, he submitted opinions from a private clinician.  These opinions are dated in July 2003 and indicate that the Veteran's right ankle disability and tinnitus are "at least likely as not related" to service.  At the time of the previous denial, the claims file did not contain a medical opinion that linked current diagnoses of the claimed disabilities to the Veteran's service.

This new evidence goes to a key question of whether there were incidents of service that led to current disabilities.  Accordingly, the previously-denied claims for service connection for a right ankle disability and tinnitus are reopened and consideration may be given to the entire evidence of record without regard to the prior denial.

Although the evidence of record is sufficient to proceed to adjudicate the claim for service connection for tinnitus on the evidence of record, as discussed in greater detail below, further evidentiary development is necessary in connection with the now-reopened claim for service connection for a right ankle disability.

III.  Service Connection:  Tinnitus

The Veteran maintains that he currently has tinnitus.  As noted above, he testified at his September 2010 hearing that his tinnitus began in service and has continued to the present.  See Board Hearing Tr. at 23-25.  The record shows that the Veteran served for 20 years.  He credibly testified regarding his exposure to acoustic trauma in service and that the disability began while in service.

In order to establish service connection for a claimed disorder, there generally must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, pursuant to 38 C.F.R. § 3.303(b) a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2010).  Continuity of symptomatology may be established if a claimant can show that: (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-96.  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology," Savage, 10 Vet. App. at 496, and "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr, 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  In this regard, if lay testimony is found to be credible, such testimony alone is sufficient to establish an in-service "noting," and no specific in-service medical notation or diagnosis is required.  Barr, 21 Vet. App. at 308. 

Finally, a Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim for benefits will be denied only if a preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

The claims file contains two medical opinions.  In the July 2003 medical opinion upon which the claim was reopened, the private clinician opined that it was as likely as not that the Veteran had current tinnitus related to in-service noise exposure.  Although the clinician indicated that the opinion was made after review of the service treatment records, no rationale for the opinion was provided nor indication of what in the service treatment records led to the opinion.

In contrast, in a March 2005 VA examination report, an examiner documented that there were no reports of tinnitus found in the service treatment records.  She noted that the Veteran reported bilateral, constant ringing/roaring since 1969 (while in service).  She remarked that the Veteran's report of tinnitus was vague, but that he reported the sound as both "high and low."  The examiner found that the Veteran's report of tinnitus was not consistent with tinnitus due to noise exposure and opined that the Veteran's tinnitus was less likely than not related to noise exposure in service. 

Thus, the claims file contains two medical opinions with one weighing for service connection and one weighing against service connection.  It is the Board's responsibility to weigh the evidence and consider the relative probative value of various medical opinions.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Here, the opinions differ as to whether the Veteran's tinnitus is due to noise exposure in service.  Service connection is warranted, however, on a separate basis:  continuity of symptomatology.

The Veteran has indicated that he has had tinnitus since service that continues to the present -- a basis for service connection dependent on the disability beginning while in service and not based on a particular cause in service.  The Board finds him credible regarding this testimony and he is competent to offer such an account of in-service incurrence and post-service continuation of the same symptomatology, as tinnitus is a disorder that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Based on current diagnosis with continuity of symptomatology since service, the Board therefore determines that the evidence weighs in favor of this claim, and service connection for tinnitus is warranted.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right ankle disability is reopened; to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.


REMAND

Before the Board can adjudicate the issues remaining in appellate status, additional development is required.  The Board will discuss each of its reasons for remand in turn.

VA Examinations

At his September 2010 Board hearing, the Veteran indicated that his service-connected lumbar strain, GERD, and left distal fibula and medial malleolus fracture residuals have increased in severity since his most recent VA examination for each disability.  See Board Hearing Tr. at 11, 12, 22.  The Veteran was last provided VA examinations that evaluated the severity of these disabilities in December 2006.  VA's General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  Upon remand, the Veteran should be scheduled for an additional VA examination to assess the current severity of these service-connected disabilities.

Regarding the reopened claim for service connection for a right ankle disability, as discussed above, the claims file contains a July 2003 opinion that supports service connection.  After review of the service medical records, the clinician opined that it was at least as likely as not that the right ankle disability was "related to the right ankle condition treated while in service."  The probative value of this opinion is limited in that the clinician did not reference any specific treatment for a right ankle condition in service and did not otherwise provide any explanation or underlying rationale for the opinion expressed.  See Nieves-Rodriguez at 304 (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

In a March 2005 VA examination report, an examiner noted that the Veteran reported that right ankle pain began three years prior and denied any previous trauma.  The examiner indicated that there was no evidence of a right ankle condition contained in the Veteran's service treatment records.  Although noting a slight limp that favored the service-connected left ankle, the examiner remarked that the gait disturbance was minor and not likely the source of the right ankle pain.  He further opined that the right ankle condition was not likely related to previous military service.  

However, the probative value of this opinion is diminished in that the examiner relied solely upon a lack of record of treatment in service as the basis of his negative opinion.  The examiner also did not address the Veteran's contentions to the effect that parachute jumps and physical training in combat boots led to his current right ankle condition.  See Board Hearing Tr. at 23-25.

Therefore, on remand, Veteran should be scheduled for an examination to determine the nature and etiology of his claimed right ankle disability.  It is necessary to obtain such examination (and accompanying opinion) in order to assure that the Board's final decision on the merits is based on a medical opinion in which the examiner included consideration of all the contentions on appeal and with inclusion of a complete rationale.

In addition, the Board finds that the record, to include the March 2005 VA examination report opinion, raises the issue of secondary service connection.  The Veteran is service connected for several orthopedic disabilities - a lumbar spine disability, fracture residuals of the left distal fibula and medial malleolus, and disability of the toes of the right foot (service-connected as "hypertrophy, interphalangeal articulation with dermal keratosis, both great and little toes in right third and fourth toes").  In this regard, service connection is also warranted if the evidence is at least in relative equipoise on the question of whether the Veteran's current disability is due to an event that occurred in service, or was caused or aggravated by a service-connected disability.  See 38 C.F.R. §§ 3.303, 3.310 (2010).  The examiner, therefore, should consider whether the current right ankle disability was caused or aggravated by these service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected lumbar spine disability.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

2.  Schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected GERD.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  Schedule the Veteran for an examination with a qualified clinician to assess the nature and severity of his service-connected fracture residuals of the left distal fibula and medial malleolus.  The claims file should be provided to and reviewed by the examiner in conjunction with the examination.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Schedule the Veteran for an examination to determine the nature and etiology of any current right ankle disability.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should render an opinion as to the following questions:

a.)  Is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran currently has a right ankle disability attributable to service, to include as due to parachute jump training or damage from wearing combat boots during physical training?

b.)  If question (a.) is answered in the negative, is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran's right ankle disability was caused by his service-connected lumbar spine disability, fracture residuals of the left distal fibula and medial malleolus, or disability of the right toes?

c.)  If questions (a.) and (b.) are answered in the negative, is it at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran's right ankle disability was aggravated beyond the normal course of the condition by his service-connected lumbar spine disability, fracture residuals of the left distal fibula and medial malleolus, or disability of the right toes?

A report of the examination should be prepared and associated with the Veteran's VA claims file.  The examiner should provide a clinical rationale for all opinions expressed.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, he or she should expressly indicate this and provide a detailed explanation as to why the opinion(s) cannot be made without resort to speculation.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


